To The Honourable Col. Robert Daniel Esq. Deputy Governor etca. and to the rest of the Honourable the Lords Proprietors Deputys now Sitting in Chancery etca.
Humbly Complaining Sheweth unto your Honours your Orator Thomas Murry of the Island of Barbadoes Merchant for and on the part and behalf of himself and Martha his Wife; That Whereas one Henry Quintin being in his Life time Possessed of a very Considerable Personall Estate in Negroes Mal-letto Musstee and Indian Slaves Horses Cattle Houshold Goods etca. Being so possessed minding and Intending to Settle and Convey and Asure such part and parcell of the premisses upon your said Orators Wife who was Sister to the said Quintin by the Fathers Side did (as your Orator is Inform’d) On a Certain Day being of perfect Mind and Memory and in his Good Health make his Last Will and Testament in Writing and therein and thereby Amongst other things did Bequeath and Devise unto your Orator’s said Wife a very Large Portion of the said Premisses To have and to hold unto your Orator’s Wife her Heires and Assigns from and Imediatly after the Decease of the said Henry Quintin which said Will was Afterwards sign’d and Published by him the said Henry Quintin as his Last Will and Testament in the presence of many Credible Wittnesses Particularly Elizabeth Nairn his Mother. Capt. William Bull and his Wife who was likewise his Sister of the whole Blood and Thomas Nairn his Brother by the Mothers Side being Persons he well Affected and such as Were neer in Relation or Allience unto him; Nevertheless now so it is; May it please your Honour the said Elizabeth Neirn William Bull and his Wife and Thomas Neirn Combining and Confederating themselves together with Severall Persons yett Unknown to your Orator although they well know the Truth of the Primisses to be As Aforesaid haveing by some Cassual and Indirect means gotten into their hands Custody and Posession the said Will and all the Deeds Evidences and Writings touching and Conserning the Premisses minding and Intending to Conseale and keep the Same from your said Orator and to Suppress the said Will whereby Your Orator and his Children by his present Wife should or might take no benefit thereby they the said *203Confederates have now lately fraudulently and Secrettly taken Possession of the said Premisses and have made and Contrived Devises and Sundry Secrett and fradulent Estates thereof to and Amongst themselves and do daily Interrupt Your Orator in the quiet Possession of that part of the said Premisses Bequeathed to his said Wife And do give out in Speeches that the said Henry Quintin Dyed Intestate and made no Will at all; And the said Elizabeth Nairn hath under Colour thereof Sued forth Letters of Administration of the said Goods and Chatties of the said Henry Quentin, and the said William Bull in behalf of his Wife and Elizabeth Neirn have at Severall times laid Claim to the Premisses as Heires at the Common Law unto the said Henry Quintin and have thereupon made and Contrived divers and Secrett Entries into the Premisses and Conveyances thereof unto Divers Persons unknow to your Orator of purpose to deceive and defraud your said Orator and his Wife of their Just right Intrest in and to the Premisses; By means whereof the said Orator and his Children are like to be very much wrong’d and Prejudiced and are in great Danger to be Stripp’d and Depriv’d of the Premisses unless they be therein timely relieved by the favour and Justice of this Honourable Court, to the end and purpose therefore the said Will and all other the deeds Writings and Evidences touching the Premisses may be Discover’d and produced and that the Writings thereunto may be Examined for proving the Same in this Hon-ourable Court And that the said Deeds Writings and Evidences touching and Concerning the Premisses may be delivered unto your said Orator According as of right they ought to be, and that the truth of all and Singular the Premisses May be discovered and sett forth, and to the end Your Orator may have Possession of the premisses by the decree of this Honourable Court and May otherwise be releived in and touching the premisses as in all Equity and Good Conscience they ought: May it therefore please your Honours to grant unto your Orator Your Honours Writt and Writts of Supeana to be directed unto them the said Elizabeth Neirn, Bull and Mary his Wife and Thomas Neirn and all other the said Confederates when they shall be discovered Commanding them and every of them thereby at a Certain Day and under a Certain Pain thereunto limitted Personally to be and appear before your Honours in this Hon-ourable Court of Chancery whereby the Oath of the said Elizabeth Neirn William Bull and Mary his Wife and Thomas Neirn and by other Inducements and Circumstances Your Orator hopes to discover such Matters as shall induce this Honourable Court to relieve your Orator in the Premisses.
Blakeway pro Plaintiff.
And Your Orator Shall ever Pray etca.